Citation Nr: 1143551	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected scar, residual of removal of left ear inferior margin tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran was scheduled for a Board hearing in July 2010, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the issue of entitlement to a compensable rating currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for a compensable initial evaluation of an original award.  Analysis of the issue, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  


FINDINGS OF FACT

1.  The clinical evidence of record reflects that the Veteran's service-connected scar of the face (residual of a left ear tumor removal ) has no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or discoloration, and does not cause asymmetry of the features of the face.  

2.  The clinical evidence of record reflects that the Veteran's service-connected scar of the face (residual of a left ear tumor removal) is a benign stable scar, approximately 5 cm in length by .25 cm in width and causes no limitation of function.

3.  The Veteran is less than credible with regard to statements that his scar is tender or painful. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected scar (residual of inferior margin left ear tumor removal) have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002)); 38 C.F.R. § 3.102, 3.15, 3.350, 4.118, Diagnostic Codes 7801-7805 (in effect prior to October 23, 2008 and from October 23, 2008)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

Because the February 2008 rating decision granted the Veteran's claim for service connection for a scar as a residual of a left ear tumor removal, such claim is now substantiated.  His filing of a notice of disagreement as to the February 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

The September 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DCs) for rating the issue on appeal and included a description of the rating formulas for the current evaluation and for all other higher evaluation.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains VA treatment and examination records and the statements of the Veteran in support of his claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

A contract examination for VA purposes was obtained in October 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on an examination of the effected skin area and an interview with the Veteran.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board notes that the Veteran stated on his September 2008 VA Form 9 that the "QTC exam was a joke, he didn't have my file for review he didn't examine my ear.  I do have pain at scar, it causes my jaw to hurt on a daily basis."

The Board notes that, although the record does not reflect that the claims folder was available for review by the October 2007 examiner, the Veteran was not prejudiced in this regard.  The examiner considered the Veteran's reported medical history which is consistent with that contained in the claims folder.  Also, as the disability at issue is a scar, the critical information for rating purposes is the location of the scar, the size of the scar, whether it is disfiguring, painful, unstable, and whether it causes a limitation of function; all of which can be determined upon clinical examination.  The required information (i.e. current manifestations and severity of the Veteran's service- connected scar disability) is based on current clinical findings, and consideration of the Veteran's reported medical history noted as consistent with that contained in the claims file.  Moreover,  the Board has reviewed the claims file and found nothing to indicate complaints of, or treatment for, the Veteran's scar during the rating period on appeal which would have altered the examiner's examination findings.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003).

The Board also notes that the Veteran reported that the examiner did not touch his scar.  The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the present case, the examiner was working on behalf of the government and the Board may presume that the examiner was competent to examine the Veteran, to include touching the Veteran's scar if deemed clinically necessary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009)(confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals.).  Even if the presumption of regularity did not apply to contract examiners, the Board finds that the examination was adequate.  The examination report reflects that upon physical examination, the scar did not have tenderness; thus, indicating that the examiner competently ascertained such information.  In addition, the Board has reviewed the claims file and found nothing to indicate complaints by the Veteran to medical professionals that his scar was painful, or any lay statements supporting the Veteran's assertions.  As is discussed in further detail below, the Board finds the Veteran's claims of a tender or painful scar to be less than credible.  The Board finds no credible evidence that the examination was inadequate. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Rating Scars

The criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800 through 7805, were revised effective October 23, 2008.  These changes were specifically limited to claims filed on and after October 23, 2008, and specifically note that a Veteran is not entitled to an award under the new criteria effective before October 23, 2008.  Although the Veteran did not request review under the new diagnostic codes, the Board has considered whether the Veteran would be entitled to a compensable rating under diagnostic codes (hereinafter "old codes") in effect when he filed his claim during the entire rating period on appeal, and under the new codes effective from October 23, 2008.

The Veteran's scar is rated under DC 7800 which provides a 10 percent evaluation for a scar of the face with one of the following eight characteristics:  is five or more inches in length, is at least one quarters inch wide at its widest part, has a surface contour which is elevated or depressed on palpation, is adherent to underlying tissue, is hypo or hyper pigmented in an area exceeding six square inches, has abnormal texture in an area exceeding six square inches, has underling soft tissue missing in an area exceeding six square inches, or has skin indurated and inflexible in an area exceeding six square inches.  A scar of the face may also be rated under DC 7803 (old code) which provides a compensable rating for a superficial scar that is unstable, under DC 7804 (old code), which provides a compensable rating for a superficial scar that is painful on examination, or under DC 7804 (revised codes) which provides a compensable rating for unstable or painful scars.  Under the old DC 7805 in effect when the Veteran filed his claim, scars could be rated based upon limitation of function of the affected part.  Under the new DC 7805, scars can be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

Analysis of the issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  The Veteran was granted service connection for residual scar from the removal of a tumor of the left ear (inferior margin) evaluated as noncompensable effective from August 2007.

The Veteran underwent an examination for compensation purposes in October 2007.  The report reflects that the Veteran reported no limitation due to his scar.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  There was no discoloration or asymmetry of the features of the face.  The examiner diagnosed the Veteran with a benign stable scar.  The scar was approximately 5 cm in length by .25 cm in width and was present at the inferior left ear.  Thus, based on the clinical evidence of record, the Veteran's scar does not warrant a compensable evaluation under DC 7800 because it does not have any one of the eight characteristics of disfigurement.    

The Board also finds that the Veteran's scar does not warrant a compensable rating under DC 7803, 7804 (old code), or 7804 (revised code) because it is not unstable or painful, as noted upon clinical examination. 

The Veteran filed a notice of disagreement in April 2008 and reported that he had tenderness to his left ear (scar area).  In his VA Form 9, dated in September 2008, he reported that he has pain at the scar which causes his jaw to hurt on a daily basis.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain). See Washington v. Nicholson, 19 Vet. App. 362, 368 92005).  To this extent, the Board finds that the Veteran is competent to report that he has pain; however, due to the Veteran's medical history, as noted below, he is not competent and credible with regard to the etiology of his jaw pain.  The record reflects that the Veteran has been diagnosed with rheumatoid arthritis.  Rheumatoid arthritis is an inflammatory disorder that typically affects joints and can cause painful swelling.  Clinical records reflect that the Veteran has previously complained of pain "everywhere" in his body.  Even if the Board were to find that the Veteran were competent to attest as to the etiology of his jaw pain, the Board finds that, based on a review of the claims file as discussed below, the Veteran's statement that his service-connected scar is tender or causes pain of the jaw, and thus any limitation of motion, is less than credible, and contrary to the VA examination report which reflects that there was no tenderness to the scar and that the Veteran reported no limitation due to the scar. 

A June 2004 VA comprehensive examination report reflects that the Veteran had rheumatoid arthritis, osteoarthritis, hyperlipidemia, hearing problems, and erectile dysfunction.  The report is negative for any complaints with regard to the Veteran's scar.

A February 2005 VA record reflects that the Veteran reported that he was doing well overall, and was been followed by a private rheumatologist, orthopedist, and urologist.  The Veteran had complaints of tooth pain of the upper left tooth.  He had seen a dentist the previous week.  The report is negative for any complaints with regard to the Veteran's scar.  The Board finds that if the Veteran had jaw and scar pain, it would have been reasonable for him to have specifically mentioned it when seeking treatment for tooth pain on the upper left side, the same side and area as the scar. 

A May 2006 VA record reflects that the Veteran had acute pain (less than three months) which had an onset on Saturday.  The location was the left cheek, under the nose.  It was a throbbing pain made worse by chewing and movement.  The Veteran complained of left facial swelling and pain and believed that he may have an abscessed tooth or sinus infection.  He also reported a cough and runny nose about one week prior.  Upon examination, it was noted that the Veteran had inflamed swollen nasal membrane, very tender maxillary sinus with no evidence of abscess tooth, but that all teeth were tender.  The clinical assessment was sinusitis.  Not only is the report negative for any mention of the Veteran's scar, but it specifically notes sinusitis as the etiology of the Veteran's jaw pain. 

A July 2006 VA record reflects that the Veteran had fibromyalgia, and possible rheumatoid arthritis and complained of pain "everywhere".  He did not specifically note any pain in the jaw area due to the scar.

Based on the record as a whole, the Board finds that that the evidence of record is against a finding that the Veteran's service-connected scar is disfiguring, unstable, painful, painful on examination, or causes limitation of motion or function of the affected part.  The Board has considered whether there is any other appropriate diagnostic code which would provide the Veteran with a compensable rating, but finds that there is not.  

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  The rating criteria include various symptoms which are related to scars, and the clinical evidence is against a finding that the Veteran experiences those symptoms.  In addition, although the Veteran has indicated that his jaw is painful to move, the Board finds that there is no competent credible evidence of record that the Veteran's scar causes a limitation of function due to pain.  Therefore, a further analysis under Thun is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to a compensable initial evaluation for service-connected scar, residual of removal of an inferior margin left ear tumor is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


